Citation Nr: 1227438	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  07-06 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1963 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

This matter was previously before the Board in June 2011, at which time it was remanded for further development.  The requested development has been complied with insofar as possible and the matter is now ready for appellate review.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his erectile dysfunction is aggravated by his service-connected disabilities.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his erectile dysfunction was aggravated by his service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that one of the bases for the Veteran's claim is the theory that service connection is warranted based on a special presumption regarding exposure to herbicide agents.  Specifically, under the provisions of 38 C.F.R. § 3.309(e), if a Veteran was exposed to an herbicide agent, including Agent Orange, during active military, naval, or air service and has a disease listed in 38 C.F.R. § 3.309(e), such disease shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The diseases listed shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6). 

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (the "Vietnam Era"). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

Even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet App 120 (2007).

Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 and compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The current paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added as follows: 

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. and part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2011).

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004). 

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C. A. § 5110(g), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance.  Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33,422 (2000). 

In the present case, the current regulation provides that a baseline level of pre-existing disability must be established before aggravation will be conceded and that there must be an increase demonstrated from the previously established baseline.  This new regulation is less favorable to the Veteran than the prior regulation, which had not been interpreted as requiring that a specific baseline be found, and therefore will not be utilized.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Erectile dysfunction is not listed among the diseases subject to the presumption of service connection.  Hence, presumptive service connection for erectile dysfunction cannot be provided on the basis of the Veteran's exposure to Agent Orange.  A claimant is not precluded, however, from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Further, the availability of presumptive service connection for some conditions based on Agent Orange exposure, does not preclude service connection for other unlisted conditions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The claimant may support with affirmative medical opinion evidence his claim for service connection for ED as due to AO exposure.

Service connection is currently in effect for atherosclerotic coronary artery disease, rated as 30 percent disabling; diabetes mellitus with peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; peripheral vascular disease of the left lower extremity, rated as 20 percent disabling; peripheral vascular disease of the right lower extremity, rated as 20 percent disabling; and peripheral neuropathy of the right lower extremity associated with diabetes mellitus, rated as 20 percent disabling.  

A review of the Veteran's service treatment records reveals that there were no complaints or findings of erectile dysfunction in service.  There were also no findings of erectile dysfunction in the years immediately following service.  

At the time of an August 2006 VA examination for diabetes mellitus, the Veteran was noted to have had erectile dysfunction for the past 10 years possibly due to his blood pressure medications.  The examiner rendered a diagnosis of diabetes mellitus, Type II, with no associated complications.  

In a June 2007 statement, the Veteran noted that in the case of his erectile dysfunction, the examiner indicated that it was probably caused by blood pressure pills.  The Veteran stated that because this happened before he took blood pressure pills, he felt that Agent Orange was the cause, not the blood pressure pills.  

In October 2007, the Veteran was afforded a VA genitourinary examination.  The Veteran stated that erectile dysfunction had been a problem since 1986.  The Veteran had never undergone any treatment for his erectile dysfunction.  He stated that by 1998 he had complete impotence and had had no erections since that time.  The examiner noted that the diabetes mellitus onset was in 2003.  

Following examination, the examiner rendered a diagnosis of organic impotence of unknown etiology, documented to be present since 1986, many years prior to the onset of diabetes mellitus.  Therefore, not due or related to service-connected diabetes mellitus.  

In June 2011, the Board remanded this matter for further development.  It indicated that because the October 2007 VA examination report failed to address whether the Veteran's service-connected diabetes mellitus may have aggravated his erectile dysfunction or whether his numerous other service-connected disabilities caused or aggravated his erectile dysfunction pursuant to 38 C.F.R. § 3.310, a new VA examination regarding the etiology of the Veteran's claimed erectile dysfunction disability had to be provided.  The Board requested that the Veteran be scheduled for an examination to determine the etiology of his erectile dysfunction.  The examiner was to provide an opinion as to whether it was at least as likely as not that the Veteran's erectile dysfunction was caused or aggravated by his service-connected atherosclerotic coronary artery disease, diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, or peripheral vascular disease of the bilateral lower extremities.  The examiner was to be notified that even though the Veteran's erectile dysfunction was manifest in 1986, which was earlier than his service-connected disabilities were diagnosed, his service-connected disabilities could possibly currently aggravate his erectile dysfunction. 

The Veteran was afforded the requested examination in June 2011.  The examiner stated that the claims folder was available and had been reviewed.  The examiner noted that the Veteran reported that his erectile dysfunction started in 1982.  Following examination, the examiner diagnosed the Veteran as having erectile dysfunction.  The examiner noted that the Veteran was diagnosed as having diabetes mellitus in March 2003, and that per a private treatment record, he developed hypertension in 1996.  Cardiac history of atherosclerotic cardiovascular disease was diagnosed in 2003.  He observed that peripheral neuropathy was noted in February 2007 and that peripheral vascular disease was reported in April 2011.  

The examiner stated that it was less likely as not that the Veteran's erectile dysfunction was caused by his service-connected disabilities.  This was unlikely as the Veteran's symptoms of erectile dysfunction started in 1982, which was prior to any of the diagnoses of any of his service-connected disabilities.  

The examiner indicated that it was at least as likely as not that his erectile dysfunction was aggravated by his service-connected disabilities.  He stated that it was well known in medical literature that there was a higher prevalence of erectile dysfunction with atherosclerotic cardiovascular disease, hypertension (hypertension medications) and diabetes mellitus (to include peripheral neuropathy), and peripheral vascular disease.  

In a May 2012 addendum report, the examiner indicated that the Veteran's service-connected disabilities could aggravate or increase erectile dysfunction but to answer if erectile dysfunction aggravated to a degree beyond the natural progression, he could not state without resort to speculation.  The examiner also noted that he could not indicate what baseline manifestations of the erectile dysfunction were due to nonservice-connected features as the baseline manifestations of erectile dysfunction were not known and the Veteran could not recall at the time of the examination.  As to the question of what were the increased manifestations of the Veteran's erectile dysfunction which were proximately due to the service-connected disabilities, the examiner stated that no specific medical consideration could be noted as the Veteran's erectile dysfunction appeared to be multi-factorial.  He stated that he could not be more specific without resorting to mere speculation.  

As to the issue of service connection on a direct basis, the Board notes that when considering in-service incurrence, service treatment records fail to demonstrate any complaints or treatment referable to erectile dysfunction. 

Next, post-service evidence does not reflect symptomatology associated with erectile dysfunction in close proximity to service.  In this regard, the Board notes that the Veteran, by his own statements, and the treatment records which have been associated with the claims folder do not demonstrate objective findings of erectile dysfunction until 1982.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms. 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470. 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In this case, the Board finds that the Veteran's reported history of continued symptomatology, while competent, is nonetheless not credible.  The Board again notes that there were no findings of erectile dysfunction in service.  The Board also emphasizes the multi-year gap between discharge from active duty service and initial claimed findings of erectile dysfunction in 1982.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Also of note is the fact that the Veteran did not raise a claim of service connection for erectile dysfunction until 2006, over 40 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner. 

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, none of the competent evidence attributes the Veteran's erectile dysfunction to his active service, to include as a result of exposure to Agent Orange.  

The Board has also considered the Veteran's statements asserting a nexus between erectile dysfunction and his period of service, to include as a result of exposure to AO.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

In sum, the preponderance of the evidence weighs against a finding that the Veteran's erectile dysfunction developed in service or is related to Agent Orange exposure.  

As to the issue of secondary service connection, the Board notes that Veteran maintains that his current erectile dysfunction is caused or aggravated by his service-connected disabilities.  As to the Veteran's erectile dysfunction being caused by his service-connected disabilities, the Veteran, by his own admission, has indicated that he had erectile dysfunction prior to being diagnosed with or being granted service connection for his current service-connected disabilities.  Moreover the June 2011 VA examiner, following a comprehensive examination of the Veteran and a thorough review of the claims folder, indicated that it was less likely as not that the Veteran's erectile dysfunction was caused by his service-connected disabilities.  He stated that this was unlikely as the Veteran's symptoms of erectile dysfunction started in 1982, which was prior to any of the diagnoses of any of his service-connected disabilities.  

However, the examiner did indicate that it was at least as likely as not that the Veteran's erectile dysfunction was aggravated by his service-connected disabilities.  In support of his opinion, he observed that it was well known in medical literature that there was a higher prevalence of erectile dysfunction with atherosclerotic cardiovascular disease; hypertension (hypertension medications); diabetes mellitus (to include peripheral neuropathy); and peripheral vascular disease.  

While the Board notes that in his May 2012 addendum report, the examiner stated that he could not answer specific questions with regard to baseline manifestations, etc., these questions specifically relate to the new regulations regarding secondary service-connected claims.  As noted above, as the claim was filed prior to October 2006, the older regulations, which are more favorable to the Veteran and do not require that a baseline level of pre-existing disability be established before aggravation will be conceded and that there must be an increase demonstrated from the previously established baseline, are for application in the present case.  Applying the old regulation, aggravation of the Veteran's erectile dysfunction by his service-connected disabilities has been shown; therefore, service connection for erectile dysfunction, on the basis of aggravation from a service-connected disability, is warranted.  

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.


ORDER

Service connection for erectile dysfunction, on the basis of aggravation from a service-connected disability, is granted.  

____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


